Citation Nr: 1326270	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-01 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right shoulder disorder.

2.  Entitlement to service connection for cervical spine strain.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to December 2007 and from June 2009 to August 2009, in addition to service in the Reserves.    

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in part, denied the Veteran's service-connection claim for a right shoulder disorder, claimed as torn rotator cuff, and service connection claim for cervical spine strain.  The Veteran disagreed with the RO's determinations, and perfected an appeal as to those issues.  The Veteran has since relocated to Texas.

In August 2011, the Veteran testified at a travel board hearing held at the RO, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The issue of service connection for cervical spine strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right shoulder disorder, assessed as impingement syndrome, is related to an injury during INACDUTRA.


CONCLUSION OF LAW

A right shoulder disorder was incurred during INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  Here, the instant decision grants the issue decided on the merits, and therefore, there is no need to further address these duties as any error is non-prejudicial.

The Veteran contends that he suffered an injury to the right shoulder while training in June 2009, and that after the injury, he continued to experience pain and limitation of motion when he submitted his claim to VA seeking service connection in August 2009, only two months later.  The Board observes that the issue before the RO, and as contended by the Veteran, was whether this right shoulder injury occurred while he was in training with his reserve unit.  As the Board finds sufficient probative evidence that the Veteran was in INACDUTRA status when he injured his right shoulder, the claim is allowed.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether the claimed disability is attributable to the Veteran's time of service, the Board highlights that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA)during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (West 2002); 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2012).

Service treatment records show that the Veteran was treated for a right shoulder sprain, rotator cuff in May 2009, though some entries refer to the injury as having occurred in March 2009 during "combatives".  Of record is a May 2009 temporary profile, signed by a service clinician that placed the Veteran on a temporary profile for approximately one month.  In September 2009, the Veteran was afforded a fee-based VA examination.  The examiner assessed a right shoulder impingement syndrome and wrote, relating the Veteran's history, that the disability developed when his shoulder was "hyperextended during battle exercises."  

The Veteran has consistently reported to VA and to clinicians that he experienced the right shoulder injury while undergoing training with his reserve unit.  The Board finds his reports credible in this regard, because the service clinical records refer to him by his reserve rank and are accompanied by the temporary profile and another medical assessment, all dated prior to the active duty training that began in June 2009.  Simply, there is every indication that his reserve unit accepted this right shoulder injury had occurred while in training status.  The Board finds this to be sufficient evidence that the Veteran was participating in INACDUTRA when he injured his right shoulder.  Further, in the September 2009 VA examination, one month after separation from service, the examiner diagnosed a right shoulder disability.  Therefore, the credible, probative evidence weighs in favor of a finding that a current right shoulder disorder was incurred during an injury while performing INACDUTRA service.

Resolving any reasonable doubt in the Veteran's favor, the claim is granted.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for right shoulder disorder, claimed as torn rotator cuff, is granted.  


REMAND

The Veteran testified before the undersigned that all of his medical treatment has been through VA, in particular the VA medical facilities in Virginia Beach, Virginia.  Upon a review of the complete claims file, the Board observes the only VA treatment reports of record are dated September 2012 through January 2013, upon the Veteran's relocation to Texas.  All VA treatment reports must be obtained and included in the claims file or otherwise accounted for.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should undertake appropriate development to obtain any outstanding, pertinent VA medical records pertaining to the cervical spine, to include primary care evaluations and physical therapy notes, from the VA medical facilities in Hampton and Virginia Beach, Virginia from 2009 to present, and from Audie L. Murphy VA Medical Center, San Antonio, Texas, from January 2013 to present.  

2.  Then, the AMC should readjudicate the Veteran's claim for entitlement to service connection for cervical spine strain based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


